          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 1 of 19

1    AARON D. FORD
      Attorney General
2    D. Randall Gilmer (Bar No. 14001)
      Chief Deputy Attorney General
3    State of Nevada
     Office of the Attorney Generals
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    Telephone: (702) 486-3427
     Facsimile: (702) 486-3773
6    Email: DGilmer@ag.nv.gov
7    Attorneys for Defendants Daniels,
     Wickham, Gittere, Reubart, Drummond,
8    Minev, Green and Fox (NDOC Defendants)
9                             UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11   ZANE M. FLOYD,                                 Case No. 3:21-cv-00176-RFB-CLB
12                        Plaintiff,
                                                    NDOC DEFENDANTS’ OPPOSITION
13   v.                                              TO PLAINTIFF’S MOTION FOR
                                                      TEMPORARY RESTRAINING
14   CHARLES DANIELS, DIRECTOR,                        ORDER WITH NOTICE AND
     NEVADA DEPARTMENT OF                           PRELIMINARY INJUNCTION (ECF
15   CORRECTIONS, ET AL.,                                    NOS. 5, 6)1
16                  Defendants.
17

18         Defendants, Charles Daniels, Harold Wickham, William Gittere, William Reubart,
19   David Drummond, Dr. Michael Minev, Dr. David Green, and Linda Fox (collectively,
20   “NDOC”), by and through counsel, Aaron D. Ford, Attorney General for the State of
21   Nevada, and D. Randall Gilmer, Chief Deputy Attorney General, hereby provide their
22   response in opposition to Plaintiff’s Motion for Temporary Restraining Order with Notice
23   and Preliminary Injunction 2 (PI Motion).
24
           1 As a preliminary matter, NDOC reserves the right to challenge the Federal Public

25   Defender’s Office representation of Plaintiff Zane Floyd in this 42 U.S.C. § 1983 action. See
     18 U.S.C. § 3006A (CJA); Guide to Judicial Policy, Vol. 7A, at 5–6 § 210.20.20 (authorizing
26   appointment of counsel in narrow circumstances that do not include civil rights actions
     under 42 U.S.C. § 1983); Guide at 7–8, § 210.20.50(c) (expressly stating, “[p]risoners
27   bringing civil rights actions under 42 U.S.C. § 1983” are not “[c]ases or proceedings . . .
     covered by or compensable under the CJA”) (emphasis added).
28         2 ECF Nos. 5, 6. As these documents are identical, NDOC will cite only to ECF No.
     5 throughout this Opposition.

30
                                             Page 1 of 19
           Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 2 of 19

1    I.     INTRODUCTION
2           There is no current execution warrant. There is no current execution order. There is
3    no currently scheduled execution. There is also no current execution protocol. In addition,
4    NDOC does not have midazolam nor anticipate having the ability to obtain midazolam.
5    Therefore, while the PI Motion requests this Court “stay[] Plaintiff’s execution warrant and
6    enjoin[] Defendants or anyone from attempting to implement any aspect of Nevada’s
7    execution protocol against him,”3 there is nothing for this Court to stay or enjoin.
8    Accordingly, the PI Motion must be denied.
9    II.    STATEMENT OF FACTS
10          A.      There is No Execution Order or Execution Warrant Issued
11          On April 14, 2021,4 the Clark County District Attorney’s Office (CCDA) filed a
12   motion in the originating criminal matter in the Eighth Judicial District Court, State of
13   Nevada (state court), seeking a “Second Supplemental Order of Execution” and a “Second
14   Supplemental Warrant of Execution” (CCDA’s Motion). 5 Without the entry of these legally-
15   required court orders, no execution can take place under Nevada law.6
16          Neither of these legally required documents have been issued by the state court.
17         B.        Floyd Is Opposing the Entry of Second Supplemental Execution
                     Order and Execution Warrant
18

19          Floyd opposed the CCDA’s Motion on April 21, 2021.7 In his opposition and multiple
20   counter-motions, Floyd argues that the state court should not issue the execution warrant
21   and order because:
22

23          3   ECF No. 5 at 14:7–8.
            4 While the state court docket notes this motion was filed on April 15, 2021, the
24
     signature block is dated April 14, 2021. Either way, it is undisputed the motion was filed
25   before or contemporaneously with the various motions Floyd filed in response.
            5   ECF No. 11—1 at 5:21–22.
26
            6   NEV REV. STAT. (NRS) 176.495; NRS 176.505; see also ECF No. 11–1 at 4:2–5:26.
27          See Floyd’s Opposition to Motion to Issue Second Supplemental Order of
            7
     Execution and Second Supplemental Warrant of Execution, attached as Exhibit
28   A. An Amended Opposition was subsequently filed on April 26, 2021. See Exhibit
     B.

30
                                             Page 2 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 3 of 19

1                        The state court transferred the case to a different department of the
2                         court;8
3                        The state court should disqualify the CCDA; 9
4                        The state court should decide the state habeas petition before issuing
5                         the second supplemental execution order and warrant; 10 and
6                        The state court should require the Attorney General’s Office and/or
7                         NDOC, who are not named parties, to participate in the state court
8                         proceedings prior to issuing any warrant or order pertaining to the
9                         execution.11
10         The state court scheduled a hearing to consider all but the state habeas petition for
11   May 14, 2021.12 A status conference in the state habeas case is currently set the same day,
12   with a hearing on the merits of the petition set for June 11, 2021. 13
13         Floyd also filed a civil lawsuit in the state court challenging N EV. REV. STAT. (NRS)
14   § 176.355(2)(b) under the Nevada Constitution.14 NRS 176.355(2)(b) provides that Director
15   Daniels, as director of NDOC, will select “the drug or combinations of drugs to be used for
16   the execution after consultation with Chief Medical Officer” (Dr. Azzam). As part of that
17   lawsuit, which is currently set to be heard on June 8, 2021, Floyd has also sought a
18   temporary restraining order (TRO) and preli0minary injunction that, if granted, would stay
19   “his execution and enjoin[] Defendants from implementing any aspect of Nevada’s
20   execution protocol against him.”15 Floyd also amended his motion in opposition to the
21
          8 Ex. B at 2; See also Motion to Transfer Case Under EDCR 1.60(H), attached
22
     as Exhibit C.
23         9 Ex. B at 2; see also Motion to Disqualify Clark County District Attorney’s
     Office, attached as Exhibit D.
24
           10   Ex. B at 2–3; see also Petition for Habeas Corpus, attached as Exhibit E.
25         11   Ex. B at 3:4–9.
26         12   State Court Docket, Case No. 99-C-159897, attached as Exhibit F.
           13   State Court Docket, Case No. A-21-832952-W, attached as Exhibit G.
27
           14   State Court Docket, Case No. A-21-833086-C, attached as Exhibit I.
28         15Plaintiff’s Motion for Temporary Restraining Order with Notice of
     Preliminary Injunction, attached as Exhibit H; see also Ex. I.

30
                                             Page 3 of 19
            Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 4 of 19

1    CCDA’s Motion in his state criminal case for a new execution warrant and order based on
2    this lawsuit, specifically arguing to the state court that the constitutional challenge
3    “warrants deferring consideration of the State’s motion” seeking the execution warrant and
4    execution order.16
5            C.       There Is No Finalized Execution Protocol
6            As of the date of this filing, NDOC has not finalized an updated execution protocol
7    should the state court order NDOC to complete the gravest of possible sentences. While
8    NDOC is committed to full transparency regarding “the drug or combination of drugs,” 17
9    until it finalizes a protocol, it is premature for NDOC to state what drug or drugs will be a
10   part of the final execution protocol.18
11           D.       NDOC Does Not Have Access to Midazolam
12           While NDOC has not yet concluded what drug or drugs will comprise the lethal
13   injection cocktail, NDOC represents that, as of the date of this response, there are no plans
14   for the final execution protocol to contain midazolam as that drug is not available to
15   NDOC.19 The inability to obtain midazolam means that until the execution protocol is
16   revised and finalized, “Nevada presently has no execution protocol that it could apply to
17   Floyd.”20
18   III.    LEGAL STANDARD
19           A.       General Injunctive Relief Standard

20           Injunctive relief, whether temporary or permanent, is an “extraordinary remedy,

21   never awarded as of right.”21 Courts “must balance the competing claims of injury and must

22   consider the effect on each party of the granting or withholding of the requested relief.” 22

23
             16   Ex. B at 3:11–12.
24
             17   NRS 176.355(2)(b).
25           18   Declaration of Director Daniels at 2, ¶ 7, attached as Exhibit J.
26           19   Id. at 3, ¶¶ 9-11.
             20Floyd v. Filson, 949 F.3d 1128, 1162 (9th Cir.), cert denied sub nom. Floyd v.
27   Gittere, 141 S. Ct. 660 (2020); see also Ex. J. at 2-3, ¶¶ 8, 11-13.
28           21   Winter v. Natural Res. Defense Council, 555 U.S. 7, 24 (2008).
             22   Amoco Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531, 542 (1987).

30
                                                Page 4 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 5 of 19

1    “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

2    the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,

3    that the balance of the equities tips in his favor, and that an injunction is in the public

4    interest.”23

5           B.       PLRA Restrictions on Injunctive Relief

6           In addition, under the Prison Litigation Reform Act (PLRA), a preliminary

7    injunction

8                    must be narrowly drawn, extend no further than necessary to
                     correct the harm the court finds requires preliminary relief, and
9                    be the least intrusive means necessary to correct that harm. The
                     court shall give substantial weight to any adverse impact on
10                   public safety or the operation of a criminal justice system caused
                     by the preliminary relief. [18 U.S.C. § 3626(a)(2)(emphasis
11                   added).]
12          A preliminary injunction “may not ‘attempt to “micro manage”’ prison administration

13   or order relief that would ‘require for its enforcement the continuous supervision by the federal

14   court over the conduct of” NDOC officials.”24 Indeed, the Ninth Circuit has recognized that

15   “Congress has warned that federal courts should rarely issue equitable relief in prison

16   condition cases, and the Supreme Court has often emphasized the same.”25 Therefore, the

17   PLRA “operates simultaneously to restrict the equity jurisdiction of federal courts and to

18   protect the bargaining power of prison administrators—no longer may courts grant or

19   approve relief that binds prison administrators to do more than the constitutional

20   minimum.”26

21

22

23
           23 Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir.
24
     2009) (quoting Winter, 555 U.S. at 20).
25          24   Armstrong v. Brown, 768 F.3d 975, 983-84 (9th Cir. 2014) (internal citations
     omitted).
26
            25 Peralta v. Dillard, 744 F.3d 1076, 1099 (9th Cir. 2014) (Hurwitz, J., dissenting in part

27   and concurring in part) (citing 18 U.S.C. § 3626(a)(1)(A); Farmer v. Brennan, 511 U.S. 825,
     846–47 (1994); Turner v. Safley, 482 U.S. 78, 84–85 (1987); Bell v. Wolfish, 441 U.S. 520, 562
28   (1979); Procunier v. Martinez, 416 U.S. 396, 404 (1974)) (emphasis added).
            26   Gilmore v. California, 220 F.3d 987, 999 (9th Cir. 2000).

30
                                                Page 5 of 19
           Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 6 of 19

1           C.       Floyd’s Potential Execution Does Not Change These Requirements
2           While Floyd is seeking the TRO in an attempt to stave off his yet to be scheduled
3    execution date (as there is yet no execution warrant or ordered issued), the Supreme Court
4    has held that a prisoner’s 42 U.S.C. § 1983 execution protocol challenge does not mean that
5    an injunction is a matter of right. In other words, Floyd’s pending “§ 1983 claim does not
6    warrant [in itself] the entry of a stay as a matter of right.”27 Thus, even though Floyd seeks
7    this injunction in the context of a potential—but not scheduled—execution, this Court must
8    not only follow the Winter test before providing the extraordinary remedy of injunctive
9    relief, but also must “give substantial weight to any adverse impact on . . . the operation of
10   criminal justice system caused by the relief.”28
11   IV.    SUMMARY AS TO WHY THIS COURT MUST DENY THE PI MOTION

12          The PI Motion fails for at least four separate and distinct reasons. First, it fails
13   because there is no current execution warrant or execution order to enjoin or stay. The
14   premature nature of Floyd’s request means there is no live case or controversy before this
15   Court. Second, Floyd seeks an injunction to preclude NDOC from using an execution
16   protocol that NDOC cannot use as it does not have the present—nor does it anticipate any
17   future—ability to obtain midazolam. Thus, just as the lack of any present execution
18   warrant or execution order makes this case speculative, so too does the lack of a current
19   execution protocol. Third, despite Floyd’s attempt to claim no exhaustion is necessary,
20   binding case law requires exhaustion of administrative remedies. And finally, Floyd cannot
21   establish that the Winter factors weigh in favor of issuing an injunction to stop a non-
22   scheduled execution from occurring with an execution protocol NDOC affirmatively states
23   will not be used.
24

25

26

27

28          27   Nelson v. Campbell, 541 U.S. 637, 649 (2004).
            28   Id. at 650 (citing 18 U.S.C. § 3626(a)(1),(2)).

30
                                                 Page 6 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 7 of 19

1    V.     ANALYSIS AS TO WHY PI MOTION MUST BE DENIED
2           A.       There Is No Current Case or Controversy for This Court to Consider
3           As noted above, at the present time there is neither an execution order nor execution
4    warrant. Nor is there a finalized execution protocol—and whatever finalized protocol
5    prepared by NDOC will not include midazolam. These undisputed facts make it clear as a
6    matter of law that Floyd has yet to establish an actual case or controversy before this Court
7    in general, let alone one that requires this Court to take the extraordinary step of enjoining
8    hypothetical orders and protocols.
9           “Article III of the United States Constitution limits the jurisdiction of the federal
10   court to ‘Cases’ and ‘Controversies.’” 29 Three mandatory elements must be present for
11   jurisdiction to vest:
12                   The case or controversy requirement, which constitutes “the
                     irreducible constitutional minimum of standing,” requires that a
13                   plaintiff show “(1) it has suffered an ‘injury in fact’ that is (a)
                     concrete and particularized and (b) actual or imminent, not
14                   conjectural or hypothetical; (2) the injury is fairly traceable to the
                     challenged action of the defendant; and (3) it is likely, as opposed
15                   to merely speculative, that the injury will be redressed by a
                     favorable decision.[30]
16

17          Presently, Floyd cannot show that he “suffered an ‘injury in fact’” and therefore he
18   cannot meet the first element. The lack of a current injury in fact is clear on the face of
19   both the Complaint and the PI Motion. Specifically, the Complaint notes only that the
20   CCDA “seeks to execute [Floyd] during the week commencing on the 7 th day of June,
21   2021.”31 In response to the CCDA’s Motion, Floyd filed the following: (1) an opposition; (2)
22   an amended opposition; (3) a motion challenging the transfer of the case to a different
23   department; (4) a motion to disqualify the CCDA; (5) a separate state habeas petition; and
24   (6) a civil lawsuit challenging the constitutionality of NRS 176.355(2)(b), which also
25

26           Bayer v. Neiman March Group, Inc., 861 F.3d 853, 861 (9th Cir. 2017) (citing U.S.
            29
     Const. art. III, § 2, cl. 1).
27
            30   Id. at 861–62 (internal citation omitted).
28           ECF No. 2 at 6:11–12, ¶ 2; see also Id. at 1 (cover page noting “Execution Warrant
            31
     Sought,” not obtained or issued) (emphasis added).

30
                                                Page 7 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 8 of 19

1    requests a TRO and preliminary injunction enjoining the execution. 32 Floyd also concludes
2    his opposition to the CCDA’s Motion with a plea that the state court “defer consideration
3    of the [CCDA’s] motion until this matter is assigned to the correct court, litigated by the
4    appropriate representative of the State, and Mr. Floyd has had the opportunity to litigate
5    his pending state petition.”33
6          The state court scheduled a hearing on the CCDA’s Motion and Floyd’s motions to
7    transfer and disqualify for May 14, 2021.34 The court also scheduled a status conference on
8    the state habeas petition on the same date.35
9          With the multiple pending motions and civil lawsuit in state court, it is impossible
10   for Floyd to claim he is presently suffering a “concrete and particularized” injury that this
11   Court can address. Simply put, there is not an “actual or imminent” execution Floyd is
12   facing unless and until the state court issues an execution warrant and execution order
13   and fails to stay the enforcement of those legally required documents.
14         Couple this with the additional undisputed fact that NDOC does not currently have
15   a finalized execution protocol and does not anticipate using midazolam in the final protocol,
16   Floyd’s arguments as to the use of midazolam in the execution protocol—as well as the rest
17   of the protocol—are nothing more than speculation, conjecture, and hypothetical.
18         The Ninth Circuit telegraphed the unripe nature of Floyd’s plea in his federal habeas
19   appeal. There, the court stated the following with regard to the Floyd’s protocol challenge:
20                  Floyd’s uncertified challenge to Nevada’s lethal injection
                    protocol—a three-drug sequence of the anesthetic midazolam, the
21                  opioid fentanyl, and the paralytic cisactracurium—is not yet ripe.
                    In 2018, the manufacturer of Nevada’s supply of midazolam
22                  brought an action to enjoin its product’s use in executions. The
                    manufacturer won, obtaining a preliminary injunction, Alvogen v.
23                  Nevada, No. A-18-777312-B (Nev. Dist. Ct. Sept. 28, 2018), which
                    is currently on appeal to the Nevada Supreme Court. See State v.
24                  Alvogen, Inc., Nos. 77100, 77365, 2019 WL 5390459 (Nev. 2019).
                    As a result, for all practical purposes, Nevada presently
25                  has no execution protocol that it could apply to Floyd. A
26
           32   See Exs. A, B, C, D, E, F.
27         33   Ex. B at 18:5–8.
28         34   Ex. F at 23.
           35   Ex. G at 2.

30
                                              Page 8 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 9 of 19

                    method-of-execution challenge is not ripe when the respondent
1                   state has no protocol that can be implemented at the time of the
                    challenge. See Payton v. Cullen, 658 F.3d 890, 893 (9th Cir. 2011)
2                   (claim unripe because no protocol in place following state court
                    invalidation of existing protocol). We cannot determine what
3                   drugs Nevada might attempt to use to execute Floyd, and
                    we cannot adjudicate the constitutionality of an unknown
4                   protocol. Floyd’s claim is therefore unripe for federal
                    review because “the injury is speculative and may never
5                   occur.” Portman v. County of Santa Clara, 995 F.2d 898, 902 (9th
                    Cir. 1993) (citation omitted).[36]
6

7          Nothing has changed since the Ninth Circuit’s decision: NDOC still does not have

8    midazolam; NDOC does not have a realistic belief that it can or will obtain midazolam; and

9    NDOC is in the process of revising its execution protocol. Accordingly, as noted by the

10   Ninth Circuit in Floyd’s habeas case, since there is no protocol to examine, “Floyd’s claim

11   is [] unripe for federal review because the injury is speculative.”37

12         The District of Arizona also noted the premature nature of a First Amendment

13   challenge to the protocol that was not yet final. In Guardian News & Media LLC v. Ryan,

14   the court denied the First Amendment challenge in part because “there [was] presently no

15   sufficient factual basis for the Court to conclude that the state’s procedures for disclosing

16   information about compounded chemicals violates the First Amendment.” 38 The court then

17   concluded, relying on Supreme Court precedent set forth in A.L. Mechling Barge Lines,

18   Inc., v. United States,39 that it “would be, at best, premature for the Court to rule that the

19   state policy in this respect is unconstitutional.”40 Or, as stated in A.L. Mechling, “sound

20   discretion” requires “withhold[ing] the remedy [requested] where it appears that a

21   challenged [protocol] is, at the moment of adjudication . . . undergoing significant

22   modification so that its ultimate form cannot confidently be predicted.” 41

23

24
            36 Floyd v. Filson, 949 F.3d 1128, 1152 (9th Cir.), cert. denied sub nom. Floyd v.

25   Gittere, 141 S. Ct. 660, 208 L. Ed. 2d 271 (2020) (emphasis added).
           37   Id. at 1152.
26
           38   225 F. Supp. 3d 859, 873 (D. Ariz. 2016).
27         39   368 U.S. 324 (1961).
28         40   Guardian News, 225 F. Supp. 3d at 873.
           41   225 F. Supp. 3d at 859 (citing A.L. Mechling, 3368 U.S. at 342).

30
                                              Page 9 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 10 of 19

1          The same is true here. NDOC has not finalized the execution protocol. At a

2    minimum, it is known that midazolam is not expected to be in the protocol as it is

3    unavailable for purchase. Clearly the removal of midazolam from the protocol will be a

4    “significant modification.” And given Floyd’s statements in the Complaint setting forth a

5    potential alternative drug combination,42 until the NDOC completes the protocol, and the

6    drugs known, it remains to be seen whether Floyd will continue his challenge to the

7    protocol.

8          This Court should deny the PI Motion given the lack of any current case or

9    controversy. Floyd is free to file again once his potential injury becomes concrete. That will

10   not occur unless and until the state court issues the requested execution warrant and

11   execution order without any stay to its enforcement and until such time as NDOC finalizes

12   the execution protocol—a protocol that NDOC will provide to Floyd and his counsel (subject

13   to minimal redactions that do not include the drug or combination or drugs) immediately

14   once finalized.

15         B.          Floyd Did Not Attempt to Exhaust His Administrative Remedies
16         Prisoners are required to exhaust all available administrative remedies before
17   bringing a § 1983 claim based on conditions of confinement. 43 This requires a prisoner to
18   comply with all prison timelines “and other critical procedural rules.” 44 The Supreme Court
19   has made clear that proper exhaustion is mandatory. 45 Courts “may not excuse a failure to
20   exhaust, even to take [special] circumstances into account.” 46 The Supreme Court has
21   rejected “every attempt to deviate” from the “textual mandate” contained in the PLRA. 47
22   This strict adherence is required since the exhaustion requirement is statutory. 48 “An
23
           42    See ECF No. 2 at 47-53.
24
           43 Merchant v. Corizon Health, Inc., 993 F.3d 733, __ (9th Cir. 2021) (citing 42 U.S.C.

25   § 1997(e)(a))(pinpoint cites not available).
           44    Merchant, supra (citing Woodford v. Ngo, 548 U.S. 81, 90 (2006)).
26
           45    Ross v. Blake, ___ U.S. ___, 136 S. Ct. 1850, 1856 (2016).
27         46    Id. at 1857 (citing Miller v. French, 530 U.S. 327, 337 (2000)).
28         47    Id.
           48    Id.

30
                                               Page 10 of 19
         Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 11 of 19

1    inmate raised a § 1983 method-of-execution action is not excused from this exhaustion
2    prerequisite.”49 Finally, at least two Circuits have noted the importance of addressing the
3    exhaustion issue even at the preliminary injunction stage. 50
4          The Court should also deny the PI Motion due to Floyd’s failure to exhaust his
5    administrative remedies. Indeed, Floyd concedes he did not attempt to grieve the issue,
6    arguing instead that exhaustion “is not necessary because this action does not challenge
7    prison conditions and because there are no available administrative remedies” available. 51
8    Floyd also claims that because “Daniels and Gittere, have the discretion to change the
9    Execution Protocol at any time—even after providing notice as to certain aspects—any
10   attempt to grieve would be futile.”52
11         While Floyd is correct that, at the present time, he cannot grieve the execution
12   protocol, he is correct for the wrong reasons. He cannot do so because, as stated above, there
13   is no current execution protocol to challenge, either by administrative grievance (as
14   required by the PLRA) or before this Court. That undisputed fact does not change the
15   mandatory exhaustion requirement once the NDOC finalizes the execution protocol.
16         Floyd is incorrect that he is excused from doing so based on his statement that he is
17   not “challeng[ing] prison conditions and because there are no available administrative
18   remedies capable of address the violations of federal law challenged in this pleading.” 53
19   Addressing the latter part of this statement first, e.g., “no available administrative
20   remedies capable of addressing the” alleged violations, that argument could be made in
21   literally every § 1983 claim. Such claims are premised on the violations of constitutional
22

23
           49Brant v. Reddish, No. 3:13-cv-412-J-34MCR, 2019 WL 4600366, * 7 (M.D. Fl. Sept.
24   23, 2019) (citing Hill v. McDonough, 547 U.S. 573, 579–80 (2006); Nelson, 541 U.S. at 650;
     Blankenship v. Owens, No. 1:11-cv-42-TCB, 2011 WL 610967, at * 5 (N.D. ga. Fed. 15,
25   2011)).
           50 Swain v. Junior, 958 F.3d 1081, 1091–92 (11th Cir. 2020); Valentine v. Collier, 956
26
     F.3d 797, 804 (5th Cir. 2020).
27         51   ECF No. 2, at 2:2–4, ¶ 20.
28         52   Id. at 2:5–7.
           53   Id. at ¶ 20.

30
                                             Page 11 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 12 of 19

1    rights. Yet, the PLRA still requires inmates to exhaust the grievance process. 54 It is not
2    enough to allege that the grievance process cannot “address the violations of federal law
3    challenged in this pleading.” To be sure, while NDOC disputes that the final execution
4    protocol would in any way violate the Constitution, Floyd could certainly attempt to moot
5    any federal challenge by agreeing to the final execution protocol or, possibly, by providing
6    the alternative lethal injection he raises in the Complaint to Daniels for consideration as
7    part of the final execution protocol.
8          In this regard, Floyd identified what he considered to be a suitable alternative
9    method of execution “by a two-drug lethal injection procedure using a barbiturate as the
10   second drug”55 While NDOC does not suggest that it decided on a two-drug protocol, or
11   what particular drug(s) or class of drug(s) will be part of the protocol, Floyd’s willingness
12   to put forth a potential alternative demonstrates the very reason why courts require
13   administrative procedures to be exhausted. Thus, not only is this a failure to exhaust issue,
14   but it also reiterates the fact that there is not currently a case or controversy for this Court
15   to decide.
16         Further, as a matter of law, Floyd is incorrect in asserting that because this is not a
17   conditions of confinement case, the PLRA exhaustion requirements do not apply. “[C]laims
18   challenging the method of execution are ‘suits filed by prisoners’ about ‘prison conditions,’
19   that require exhaustion of prison administrative remedies prior to filing a complaint in the
20   federal district court.”56 Accordingly, a prisoner’s Eighth and Fourteenth Amendment
21   claims challenging method of execution do not excuse the mandatory PLRA exhaustion
22   requirement.57
23

24
           54 Ross, 136 S. Ct. at 1857 (citing Woodford, 548 U.S. at 91 n. 2) (noting the Court

25   “turned aside a requested exception for constitutional claims”).
           55  Id. at 47 at 20–21, ¶ 26. NDOC notes, however, that Floyd stated this alternative
26   “solely for the purposes of [the] Complaint, and because the Supreme Court has made it a
     prerequisite to a successful Eighth Amendment method-of-execution challenge.” Id.
27
            56 See, e.g., Creech v. Reinke, No. 1:12-cv-00173-EJL, 2012 WL 1995085, at *11–12

28   (D. Idaho, June 4, 2012) (emphasis added).
           57   Creech, 2012 WL 1995085, at *12.

30
                                             Page 12 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 13 of 19

1           C.       Floyd Cannot Establish the Extraordinary Need for An Injunction
2           This Court must also deny the PI Motion due to Floyd’s inability to establish the

3    extraordinary need for an injunction. NDOC will address each of the four Winter factors in

4    turn to articulate why, in addition to the reasons set forth above in Section V(A) and (B),

5    the PI Motion fails.

6                    1.     Floyd is not Likely to Succeed on the Merits

7           Floyd implicitly acknowledges that he is unlikely to succeed on the merits by

8    relegating the argument on this prong to last and attempting to change the requirement

9    from “likely to succeed” to one of having a “fair chance of success on the merits.” 58 Even if

10   the “fair chance of success on the merits” were the appropriate standard, Floyd still cannot

11   meet even this lesser burden.

12          At the risk of redundancy, there is no current execution warrant, order, or protocol.

13   In addition, there is no plan to use midazolam in the final execution protocol. Without any

14   of these things, Floyd cannot prevail on his assertion that he will “be subjected to cruel and

15   unusual punishment in the form of torture or unnecessary conscious physical suffering, or

16   both, during the course of his execution.”59

17          Floyd cannot prevail because this argument assumes a valid execution warrant and

18   execution order and the drugs NDOC will purportedly use in its execution protocol. One of

19   those drugs—midazolam—will not be in the protocol. Another one of the drugs from the

20   previous protocol—fentanyl—if included in the final execution protocol, may not be

21   objectionable to Floyd given that it is listed in his alternative two-drug alternative

22   cocktail.60

23

24

25

26
             ECF No. 5 at 12:17–19 (citing Sports Form, Inc. v. United Press Int’l, Inc., 686 F.2d
            58
27   750, 753 (9th Cir. 1982)).
28          59   ECF No. 5 at 13:7–10.
            60   ECF No. 2 at 50 at 18–20, ¶ 50.

30
                                              Page 13 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 14 of 19

1          Further, even assuming NDOC does not use Floyd’s suggested two-drug cocktail, 61

2    and that it is a known and readily available alternative to the not-yet-finalized execution

3    protocol, without knowing what the final protocol will consist of, it is impossible for Floyd

4    to establish that his alternative cocktail would “significantly reduce[] a substantial risk of

5    severe pain”62 over the execution protocol that NDOC implements.             Floyd’s proposed

6    alternative must be more than “a slight or marginally safer alternative.” 63

7          Without knowing the final combination of medications used to carry out any court-

8    ordered execution, Floyd simply cannot meet these necessary requirements as the Supreme

9    Court mandated in Glossip. Similarly, he cannot establish or make a prima facie showing

10   that an unknown execution protocol is “sure or very likely to cause serious illness and

11   needless suffering and give[s] rise to ‘sufficiently imminent dangers.’” 64 This is true even if

12   the final execution protocol contains a paralytic, whether it be cisatracuriam (as used in

13   Nebraska’s August 2018 execution)65 or another paralytic. The Supreme Court has

14   categorically held that the use of paralytics in execution protocols “does not offend the

15   Eighth Amendment” because States “ha[ve] an interest in preserving the dignity of the

16   procedure.”66

17                   2.    Floyd is not Likely to Suffer Irreparable Harm

18         Floyd concedes he must establish that the harm he seeks to prevent is both likely

19   and irreparable.67 However, he cannot show either. This is because, while NDOC certainly

20   admits that death is irreparable, the harm Floyd must show here is something other than

21

22         61 NDOC can definitively state it will not use a firing squad, as that is not a readily
     available alternative given that NRS 176.355 requires the NDOC carry out all executions
23   by lethal injection.
24         62   Glossip v. Gross, 576 U.S. 863, 878 (2015).
           63   Id. (quoting Baze v. Rees, 553 U.S. 35, 47 (2008)).
25
           64   Id. at 875 (quoting Baze, 553 U.S. at 50).
26         65  See, e.g., Nebraska first in US to use opioid fentanyl in execution,
     https://www.bbc.com/news/world-us-canada-45185687, last accessed April 27, 2021 (noting
27   the drugs used included “cisatracurium besylate, a muscle paralytic”).
28         66   Baze, 553 U.S. at 57.
           67   ECF No. 5 at 7:2–4.

30
                                              Page 14 of 19
         Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 15 of 19

1    death, as he concedes, as he must, that the execution can proceed under his desired

2    protocols. Instead, the harm here is a legal harm, which would be a death brought about in

3    violation of the Eighth Amendment prohibition against cruel and unusual punishment.

4          Floyd has again put the cart before the horse as there is no current execution

5    warrant or execution order, let alone an execution protocol to challenge as cruel and usual.

6    Floyd admits as much as the entirety of his irreparable harm argument consists of

7    challenging the “new, and untested 3-drug injection procedure,” specifically objecting to the

8    proposed use of midazolam,68 which will not be in final execution protocol given NDOC’s

9    inability to obtain the medication.

10         As succinctly stated in Creech: “Because [Floyd’s] sentence of death is not at issue,

11   to show irreparable harm . . . [Floyd] must demonstrate that there is a substantial risk that

12   he will suffer serious pain during the execution.”69 For the reasons stated above, Floyd has

13   not and cannot establish this substantial risk.

14                  3.     The Balance of Equities Do Not Tip in Floyd’s Favor

15         The Supreme Court has made clear that, “absent actual evidence showing something

16   more than speculative harm, the law does not permit a federal district court to enjoin a

17   scheduled state execution.”70 Floyd concedes “the State of Nevada has an interest in seeing

18   finality in its criminal prosecutions by imposing the sentence of death.” 71 NDOC agrees.

19   However, at this time, there is no execution warrant, execution order, or execution protocol

20   for Floyd to challenge. Should the state court issue the execution warrant and order, then

21   Floyd is correct that the State of Nevada has a compelling interest in carrying out the

22   legally-imposed death sentence. Until such time as NDOC completes the final execution

23   protocol and Floyd has a colorable basis to believe NDOC will attempt to proceed with a

24   constitutionally infirm execution protocol, the State’s interest is the only recognizable

25

26
           68   See Id. at 8:12–18.
27         69   Creech, 2012 WL 1995085, at *25.
28         70   Creech, 2012 WL 1995085, at * 25 (citing Brewer v. Landrigan, 562 U.S. 996 (2010).
           71   ECF No. 5 at 9:8–10.

30
                                             Page 15 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 16 of 19

1    interest before this Court. Without an execution protocol, there are currently no equities to

2    balance as Floyd cannot show something more than speculative harm.

3                   4.    The Injunction is not in the Public Interest

4          Floyd does not attempt to argue the injunction would be in the public interest.

5    Instead, he claims that it would not be “[a]dverse to the public interest.”72 This conflates the

6    standard. The Winter test does not instruct the courts to determine whether an injunction

7    would be adverse to the public interest. Instead, it demands that a court affirmatively find

8    that an injunction is in the public interest.73

9          Here, assuming the state court issues the execution warrant and order, the State of

10   Nevada has a compelling public interest in finally carrying out the jury verdict in this case.

11   In addition, the State of Nevada has ensured that the public’s interest in checking the

12   veracity of that jury verdict by providing Floyd with multiple avenues to challenge both his

13   conviction and death sentence. These legal remedies under both state and federal law

14   continue to this day. As noted, Floyd is currently challenging the CCDA’s request to the

15   state court to issue the execution warrant and execution order. He also continues to seek

16   federal habeas relief.74

17         Although NDOC readily acknowledges that the public interest supports ensuring

18   that the jury’s death sentence be carried out constitutionally, Floyd cannot establish that

19   NDOC seeks to carry out the jury verdict in a constitutionally infirm manner. Rather,

20   NDOC cannot proceed without the state court issuing a valid execution warrant and order.

21   NDOC will finalize the execution protocol to ensure the competent and constitutional

22   implementation of the jury’s verdict, execution order, and execution warrant. Once NDOC

23   finalizes the execution protocol, NDOC will—save for necessary safety and security

24   considerations—provide that protocol to Floyd and the public.

25

26         72   ECF No. 5 at 10:15 (emphasis added).
           73 Winter, 555 U.S. at 20; see also Am. Trucking Assocs., 559 F.3d at 1052 (“To the
27
     extent that are cases have suggested a lesser standard, they are no longer controlling, or
28   even viable.”).
           74   Case No. 2:06-cv-0047-RFB-CWH.

30
                                             Page 16 of 19
           Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 17 of 19

1           At that time, Floyd can determine whether there is a viable constitutional challenge

2    to the new execution protocol. But as of now, there is no public interest in issuing an

3    injunction to preclude NDOC from using an execution protocol it does not intend to use.

4    VI.    CONCLUSION

5           Because there is no current execution warrant, order or protocol, Floyd cannot show

6    a live case or controversy. Once NDOC finalizes an execution protocol, Floyd must exhaust

7    his administrative remedies for that protocol before hailing NDOC into court to challenge

8    its constitutionality. Floyd also cannot establish that any of the four mandatory injunction

9    factors favor the issuance of an injunction in this case. Simply put, there is nothing for this

10   Court to enjoin.

11          Accordingly, NDOC respectfully states that Floyd cannot establish the high burden

12   of the extraordinary remedy of injunctive relief. Consequently, this Court should deny the

13   PI Motion.

14          Respectfully submitted April 30, 2021.

15                                            AARON D. FORD
                                              Attorney General
16
                                              By:    /s/ D. Randall Gilmer
17                                                   D. Randall Gilmer (Bar No. 14001)
                                                     Chief Deputy Attorney General
18                                                   Attorneys for Defendants
19

20

21

22

23

24

25

26

27

28



30
                                             Page 17 of 19
        Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 18 of 19

                                   INDEX OF EXHIBITS
1

2    Exhibit                                  Title                                  Pages
       A     Opposition to Motion for the Court to Issue Second Supplemental          18
3            Order of Execution and Second Supplemental Warrant of Execution
4            filed on 4/21/21 (99C159897)
       B     Amended Opposition to Motion for the Court to Issue Second               20
5            Supplemental Order of Execution and Second Supplemental Warrant
             of Execution filed on 4/26/21 (99C159897)
6      C     Motion to Transfer Case Under EDCR 14.60(h) filed 4/14/21                10
7            (99C159897)
       D     Motion to Disqualify Clark County District Attorney’s Office filed       16
8            4/14/21 (99C159897)
       E     Petition for Writ for Habeas Corpus (Post-Conviction) filed 4/15/21 (A-  48
9
             21-832952-W)
10     F     Docket for 99C159897 (excerpts)                                           4
       G     Docket for A-21-832952-W                                                  3
11     H     Plaintiff’s Motion for Temporary Restraining Order with Notice and       15
             Preliminary Injunction filed 4/16/21 (A-21-833086-C)
12
        I    Docket for A-21-833086-C                                                  2
13     J     Declaration of Charles Daniels, Director of the Nevada Department         5
             of Corrections
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
                                         Page 18 of 19
          Case 3:21-cv-00176-RFB-CLB Document 23 Filed 04/30/21 Page 19 of 19

1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on April 30, 2021, I electronically filed the foregoing NDOC DEFENDANTS’
4    OPPOSITION TO PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING
5    ORDER WITH NOTICE AND PRELIMINARY INJUNCTION (ECF NOS. 5, 6) via
6    this Court’s electronic filing system. Parties who are registered with this Court’s electronic
7    filing system will be served electronically.
8

9
                                              /s/ Natasha D. Petty
10                                            An employee of the
                                              Office of the Nevada Attorney General
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
                                             Page 19 of 19
